      Case 1:19-cr-00081-RDP-GMB Document 1 Filed 02/27/19 Page 1 of 4                     FILED
                                                                                  2019 Mar-04 AM 10:17
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




                                                           JET/MBM: MAR 2019
                                                                     GJ#59

                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
                   v.                        ) Case No.:
                                             )
KENNY DEWAYNE GAITHER,                       )
          and                                )
JAMES RICHARD HEATH, JR.                     )

                              INDICTMENT


COUNT ONE: [21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)]

      The Grand Jury charges that:

      On or about the 1st day of September, 2016, in Talladega County, within

the Northern District of Alabama, the defendant,

                        KENNY DEWAYNE GAITHER,

did knowingly and intentionally distribute a mixture and substance containing a

detectable amount of methamphetamine, a controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
      Case 1:19-cr-00081-RDP-GMB Document 1 Filed 02/27/19 Page 2 of 4



COUNT TWO: [18 U.S.C. § 922(g)(1)]

      The Grand Jury charges that:

      On or about the 1st day of September, 2016, in Talladega County, within the

Northern District of Alabama, the defendant,

                        KENNY DEWAYNE GAITHER,

after having been convicted on August 30, 1988, in the Circuit Court of Talladega

County, Alabama, of the offenses of Burglary, Third Degree, in cases numbered

CC1998-341 and CC1998-342, respectively, each of the said offenses being a

crime punishable by a term of imprisonment exceeding one year, did knowingly

possess in and affecting commerce a firearm, that is, a Bryco, 9mm pistol, in

violation of Title 18, United States Code, Section 922(g)(1).

COUNT THREE: [18 U.S.C. § 924(c)(1)(A)]

      The Grand Jury charges that:

      On or about the 1st day of September, 2016, in Talladega County, within the

Northern District of Alabama, the defendant,

                        KENNY DEWAYNE GAITHER,

did knowingly possess a firearm, that is, a Bryco, 9mm pistol, in furtherance of a

drug trafficking crime for which he may be prosecuted in a court of the United



                                         2
      Case 1:19-cr-00081-RDP-GMB Document 1 Filed 02/27/19 Page 3 of 4



States, that is, the drug trafficking offense alleged in Count One of this Indictment,

in violation of Title 18, United States Code, Section 924(c)(1)(A).

COUNT FOUR : [21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)]

      The Grand Jury charges that:

      On or about the 6th day of September, 2016, in Talladega County, within

the Northern District of Alabama, the defendants,

                        KENNY DEWAYNE GAITHER,
                                  and
                        JAMES RICHARD HEATH, JR.,


did knowingly and intentionally distribute a mixture and substance containing a

detectable amount of methamphetamine, a controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

COUNT FIVE: [18 U.S.C. § 922(g)(1)]

      The Grand Jury charges that:

      On or about the 6th day of September, 2016, in Talladega County, within the

Northern District of Alabama, the defendant,

                        KENNY DEWAYNE GAITHER,

after having been convicted on August 30, 1988, in the Circuit Court of Talladega

County, Alabama, of the offense of Burglary Third Degree, in case numbers

CC1998-341 and CC1998-342, respectively, each of the said offenses being a
                                          3
      Case 1:19-cr-00081-RDP-GMB Document 1 Filed 02/27/19 Page 4 of 4



crime punishable by a term of imprisonment exceeding one year, did knowingly

possess in and affecting commerce a firearm, that is, a Remington .22 caliber rifle,

in violation of Title 18, United States Code, Section 922(g)(1).

COUNT SIX: [18 U.S.C. § 924(c)(1)(A)]

      The Grand Jury charges that:

      On or about the 6th day of September, 2016, in Talladega County, within the

Northern District of Alabama, the defendant,

                           KENNY DEWAYNE GAITHER,

did knowingly possess a firearm, that is, a Remington .22 caliber rifle, in

furtherance of a drug trafficking crime for which he may be prosecuted in a court

of the United States, that is, the drug trafficking offense alleged in Count Four of

this Indictment, in violation of Title 18, United States Code, Section 924(c)(1)(A).

A TRUE BILL

/s/ Electronic Signature

FOREMAN OF THE GRAND JURY                          JAY E. TOWN
                                                   United States Attorney

                                                     /s/ Electronic Signature

                                                   M. BLAKE MILNER
                                                   Assistant United States Attorney



                                          4
